Citation Nr: 0115159	
Decision Date: 05/31/01    Archive Date: 06/04/01

DOCKET NO.  99-00 441	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to an increased rating for bilateral pes 
planus, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

J. Henriquez, Associate Counsel


INTRODUCTION

The veteran had active service from September 1964 to 
September 1968.

This appeal arises from an April 1998 rating decision that 
denied service connection for PTSD and an April 1999 rating 
decision that increased the evaluation for the veteran's 
service-connected bilateral pes planus to 10 percent, 
effective from April 2, 1998.

The veteran provided testimony at a video-conference hearing 
before the undersigned Member of the Board of Veterans' 
Appeals (Board) in November 2000.  A transcript of the 
hearing is of record.  He submitted additional evidence 
during the hearing and waived his right to have it initially 
considered by the RO.  38 C.F.R. § 20.1304(c).


REMAND

Following a preliminary review of the claims file, the Board 
finds that additional development is necessary before the 
claims of entitlement to service connection for PTSD and an 
increased rating for bilateral pes planus may be properly 
adjudicated.

As regards to the veteran's claim for service connection for 
PTSD, the Board notes that service connection for PTSD 
requires medical evidence establishing a diagnosis of the 
disorder, credible supporting evidence that the claimed in-
service stressor(s) actually occurred, and a link, 
established by medical evidence, between current 
symptomatology and the claimed in-service stressor.  38 
C.F.R. § 3.304(f) (2000).  

While several VA examinations have not resulted in a 
diagnosis of PTSD, the evidence of record reveals two 
diagnoses of  PTSD that have been linked to the veteran's 
service in Vietnam.  In a May 1998 VA outpatient treatment 
record, the veteran was diagnosed with PTSD which was noted 
to be a result of his service in Vietnam as a crash 
photographer.  In a June 1998 letter of medical treatment 
from a psychologist at the Columbia Vet Center, it was stated 
that the veteran suffered from PTSD that was connected to his 
military service in Vietnam.  It was noted that the veteran 
service in the Air Force as a photographer.  Stressors 
provided by the veteran included photographing events such as 
airplane and helicopter crashes, motor vehicle accidents, 
murder scenes, as well as suicides.  Many of these scenes 
were filled with graphic detail of dead and mutilated bodies.  
The veteran estimated that he was involved in the 
photographing of approximately 50 such scenes during the year 
that he was in Vietnam.  One of the worst events involved 
taking pictures of a helicopter crash where all three crew 
members were dead.  One of the bodies had been decapitated 
and there was blood and gore all over the aircraft.  

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the veteran engaged 
in "combat with the enemy."  See 38 U.S.C.A. § 1154(b) 
(West 1991); 38 C.F.R. § 3.304(f); Zarycki v. Brown, 6 Vet. 
App. 91, 98 (1993).  Participation in combat, a determination 
that is to be made on a case by case basis, requires that the 
veteran have personally participated in events constituting 
an actual fight or encounter with a military foe or hostile 
unit or instrumentality.  See VAOPGCPREC 12-99 (October 18, 
1999).  If VA determines the veteran engaged in combat with 
the enemy and his alleged stressor is combat-related, then 
his lay testimony or statement is accepted as conclusive 
evidence of the stressor's occurrence and no further 
development or corroborative evidence is required - provided 
that such testimony is found to be "satisfactory," i.e., 
credible and "consistent with circumstances, conditions or 
hardships of service."  See 
38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); Zarycki, 6 Vet. 
App. at 98.  If, 
however, VA determines either that the veteran did not engage 
in combat with the enemy or that he did engage in combat, but 
that the alleged stressor is not combat related, then his lay 
testimony, in and of itself, is not sufficient to establish 
the occurrence of the alleged stressor.  Instead, the record 
must contain evidence that corroborates his testimony or 
statements.  See Zarycki, 6 Vet. App. at 98

A review of the claims folder also reveals a completed PTSD 
stressor questionnaire from the veteran which was received by 
the RO in July 1996.  The veteran stated that he worked as a 
photographer, editor, and printer with the air force.  He 
identified various in-service stressful events, to include 
(1) being under constant threat of extermination because of 
terrorist activity such as sniper fire (this took place from 
July 19, 1966 to August 9, 1967); (2) during the Tet 
offensive he was mortared for several hours (this took place 
from December 15, 1966 to February 9, 1967); (3) processing 
pictures of bodies and accidents (this took place from July 
19, 1966 to August 9, 1967); and (4) working as a 
reconnaissance photographer, he was responsible for the 
prints and film that were used during bombings for bomb 
sights and that indirectly, he was responsible for people 
losing their lives (this took place from July 19, 1966 to 
August 9, 1967).  He further stated that from July 19, 1966 
to September 26, 1966, he was stationed at Tan Son Nhut AB in 
Saigon with the 377th CSGP and from September 26, 1966 to 
August 9, 1967, he was with the 13th RTS.  The RO has not 
attempted to verify any of the veteran's alleged stressors.

At a June 2000 video-conference hearing before the 
undersigned Member of the Board, the veteran testified that 
he was under a lot of sniper fire and that there were times 
where he did have to take photographs of people that were 
dismembered.  He stated that he was trained in different 
aspects of photography.  He started out as a base 
photographer and then was trained as a reconnaissance 
photographer.  He would take pictures of dead bodies and then 
process the pictures.  

Under these circumstances, the Board finds that the RO should 
attempt to verify the  in-service stressful experiences 
described by the veteran.  The RO should initially attempt to 
obtain any additional information from the veteran regarding 
those alleged in-service stressful events.  Moreover, since 
there is no legal requirement that such an event must be 
established only by official records, the veteran should also 
be invited to statements from former service comrades or 
others that establish the occurrence of his claimed in-
service stressful experiences.  However, even if the veteran 
fails to provide additional information or evidence, the RO 
should undertake all necessary development to attempt to 
corroborate the specifically claimed events independently.  
The Board would emphasize, however, that requiring 
corroboration of every detail, including the veteran's 
personal participation [in the claimed event(s)], defines 
"corroboration" far too narrowly.  Suozzi v. Brown, 10 Vet. 
App. 307, 311 (1997).  

Furthermore, if the RO determines that evidence has been 
received that corroborates the occurrence of claimed in-
service stressful experience(s), the veteran should undergo 
further psychiatric examination, as specified below, to 
determine whether, in light of the current diagnostic 
criteria, the veteran does, in fact, currently have PTSD as a 
result of such in-service stressful experience(s).  

As regards the pes planus claim, the veteran contends that 
his service-connected bilateral pes planus is more disabling 
than currently evaluated and should receive a higher 
evaluation.   

The Board notes that the veteran has not been afforded a VA 
examination to determine the current nature and severity of 
the veteran's service connected bilateral pes planus.  The RO 
has solely evaluated the veteran's disorder based on service 
medical records and VA outpatient treatment records.  Thus, 
the Board finds that the veteran should be afforded an 
appropriate VA examination that addresses the veteran's 
current complaints pertaining to his bilateral pes planus 
deformity.

The Board notes that Congress recently amended 38 U.S.C. 
§ 5107 (and amended or added other relevant provisions) to 
expand VA's duty assist a claimant in developing all evidence 
pertinent to a claim for benefits.  Such duty includes 
requesting information as described in 38 U.S.C.A. § 5106, as 
well providing notice to the appellant when efforts to obtain 
potentially relevant evidence is unsuccessful.  A claim may 
be decided without providing such assistance only when no 
reasonable possibility exists that such assistance will aid 
in the establishment of entitlement, or the record includes 
medical evidence sufficient to adjudicate the claim.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (to be codified at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107).

In view of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, VA must ensure 
compliance with the notice and duty to assist provisions 
contained in the new law.  Id.  

Accordingly, the case is hereby REMANDED to the RO for the 
following action:

1.  The RO should ask the veteran to 
provide any information regarding any 
evidence of treatment for PTSD and 
bilateral pes planus that has not already 
been made part of the record, and should 
assist him in obtaining such evidence.  
The veteran should be given the requisite 
opportunity to respond to the RO's 
communications, and any additional 
evidence received should be associated 
with the claims folder. 

2.  The RO should contact the veteran and 
ask him to provide specific information 
concerning the claimed in-service 
stressful events that led to his PTSD.  
Such information should include the dates 
and locations of the alleged events, as 
well as full names and units of the 
individuals involved.  The veteran is 
advised that this information is vitally 
necessary, and that he must be as 
specific as possible, since without such 
detailed information, an adequate search 
for verifying information can not be 
conducted.  The veteran should also be 
invited to submit statements from former 
service comrades or others that establish 
the occurrence of his claimed in-service 
stressful experiences.  

3.  Unless the RO determines that 
evidence sufficient to establish the 
occurrence of the claimed in-service 
stressful experiences has been received, 
the RO should prepare a letter outlining 
the in-service stressful experiences 
described by the veteran and should 
forward such letter, accompanied by 
copies of the veteran's DD Form 214, 
service personnel records, and all 
associated documents, to the United 
States Armed Services Center for Research 
of Unit Records (formerly, the U.S. Army 
and Joint Services Environmental Support 
Group (ESG)).  That organization should 
be requested to provide any information 
that might corroborate the veteran's 
alleged in-service stressful experiences.  
The RO should also undertake any further 
development suggested by that 
organization, to include recommended 
contact with any other entities.

4.  The RO should prepare a report 
detailing the nature of any claimed 
stressor(s) deemed established by the 
record.  This report is then to be added 
to the claims file.  If no claimed in-
service stressful experience has been 
verified, then the RO should so state in 
its report.  

5.  If evidence corroborating the 
occurrence of any of the aforementioned 
claimed in-service stressful experiences 
is received, the RO should schedule the 
veteran for an examination by a VA 
psychiatrist.  The entire claims file, to 
include a complete copy of this REMAND, 
must be provided to, and be reviewed by, 
the examiner.  In rendering a 
determination as to whether a diagnosis 
of PTSD is valid, the examiner is 
instructed that only an event which has 
been corroborated may be considered for 
the purpose of determining whether 
exposure to such in-service event has 
resulted in PTSD.  If a diagnosis of PTSD 
is deemed appropriate, the examiner must 
identify the specific stressor(s) 
underlying the diagnosis, and should 
comment upon the link between the current 
symptomatology and the veteran's verified 
stressor(s).  The typewritten report of 
examination must include the complete 
rationale for all opinions expressed.

6. With regard to the veteran's claim for 
bilateral pes planus, the RO should 
arrange for an examination of the veteran 
by an appropriate specialist to determine 
the current extent and severity of pes 
planus or any residuals thereof found to 
be present.  The entire claims file, to 
include a complete copy of this remand 
must be made available to and be reviewed 
by the physician designated to examine 
the veteran.  All necessary tests should 
be performed, and examiner should record 
all pertinent medical complaints, 
symptoms, and clinical findings.  All 
examination findings, along with the 
complete rationale for all opinions 
expressed and conclusions reached should 
be set forth in a typewritten report.

7. After completion of the foregoing, and 
after undertaking any additional 
development deemed warranted by the 
record, the RO should adjudicate the 
veteran's claims for service connection 
for PTSD and an increased rating for 
bilateral pes planus on the basis of all 
pertinent evidence of record, and all 
pertinent legal authority.  The RO should 
provide adequate reasons and bases for 
its decisions, citing to all governing 
legal authority and precedent, and 
addressing all issues and concerns that 
were noted in this REMAND.

8.  The RO must also review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  

9.  To help avoid future remand, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

10.  If either determination remains 
adverse to the veteran, both he and his 
representative should be furnished a 
Supplemental Statement of the Case and 
afforded the appropriate opportunity to 
respond before the matter is returned to 
the Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication; it is not 
the Board's intent to imply whether the benefits requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 
Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	D. C. Spickler
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




